Citation Nr: 1610662	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  97-17 122A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Whether the Veteran has filed a timely substantive appeal as to the April 2011 rating decision.

  
REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from September 1952 to February 1956.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado that granted service connection for posttraumatic stress disorder (PTSD), effective from December 23, 2010, and denied to reopen the previously denied claim for service connection for arteriosclerotic heart disease (claimed as a heart condition).

While the Veteran requested on his June 2015 VA Form 9 that he be scheduled for a hearing before the Board, in a correspondence received in August 2015, his representative indicated that the Veteran no longer wished to appear at a hearing.  He requested that the case be forwarded to the Board.  The Board sent a clarification letter to the Veteran in February 2016 and the Veteran responded that he wanted to withdraw his request for a hearing.  Accordingly, the Board will proceed to adjudicate the case based on the record.  See 38 C.F.R. § 20.704 (2015).

Review of the record indicates that in March 2001, the Board remanded the issue of entitlement to payment of costs of certain private medical care and associated expenses, to include travel for transfer to a VA facility, to the RO for further development and adjudication.  A June 2015 Report of General Information indicates that the development of this claim has not yet been completed.  Given the age of this claim, along with the Veteran's recent inquiries regarding the status of the claim, the issue is referred to originating agency for appropriate action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  An April 2011 rating decision granted service connection for PTSD, effective from December 23, 2010, and denied to reopen the previously denied claim for service connection for arteriosclerotic heart disease; the Veteran was notified of this decision in April 2011.
2.  In June 2011, the Veteran filed a notice of disagreement (NOD) to the April 2011 rating decision and expressed disagreement as to the effective date assigned for the grant of service connection for PTSD and to the continued denial of the arteriosclerotic heart disease claim.

3.  A Statement of the Case (SOC) was issued to the Veteran on October 26, 2012.

4.  A Substantive Appeal was received by VA on January 16, 2013, which is not within either one year of notification of the April 2011 rating decision or within 60 days of the issuance of the SOC.


CONCLUSION OF LAW

The April 2011 rating decision is final because a timely substantive appeal was not filed.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.109, 20.302(b), 20.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  The timeliness and adequacy of substantive appeal is a jurisdictional matter and is governed by the interpretation of law.  In such a case, the VCAA has no application.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).

In order for the Board to have jurisdiction to review a RO denial, there must be a timely Substantive Appeal.  A timely Substantive Appeal initially requires that a written NOD be filed within one year after the date of notice of the RO denial.  Next, the RO must issue a SOC on the matter being appealed.  Finally, the appeal must be perfected by the filing of a VA Form 9 or other written equivalent thereof, indicating an intention to seek appeal to the Board.  A timely Substantive Appeal is one filed in writing, within 60 days of the date of notice of the SOC, or within the remainder of the one-year period of the date of notice of the RO decision being appealed, whichever is later.  The date of mailing of the SOC will be presumed to be the same as the date of the SOC.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302.

The Board has the authority to determine whether it has jurisdiction to review a case, and may dismiss any case over which it does not have jurisdiction.  38 U.S.C.A. § 7105(d) (3); 38 C.F.R. § 20.101(d).  The agency of original jurisdiction (AOJ) may close the case for failure to respond after receipt of the SOC (see 38 C.F.R. § 19.32 (2013)), but a determination as to timeliness or adequacy of any such response for the purposes of appeal is in the province of the Board.  38 U.S.C.A. § 7105(d); 38 C.F.R. § 20.101(d).

Pursuant to 38 C.F.R. § 3.109, time limits for filing may be extended in some cases on a showing of good cause.  However, the United States Court of Appeals for Veterans Claims (Court) has held that there is no legal entitlement to an extension of time, but that 38 C.F.R. § 3.109(b) commits the decision to the sole discretion of the Secretary.  Corry v. Derwinski, 3 Vet. App. 231 (1992).  Specifically, 38 C.F.R. § 3.109(b) requires that, where an extension is requested after expiration of a time limit, the required action must be taken concurrent with or prior to the filing of a request for extension of the time limit, and good cause must be shown as to why the required action could not have been taken during the original time period and could not have been taken sooner.  Thus, a claimant who fails to file a substantive appeal in a timely manner, and fails to timely request an extension of time, is statutorily barred from appealing the RO decision.  Roy v. Brown, 5 Vet. App. 554, 556 (1993); see also YT v. Brown, 9 Vet. App. 195 (1996).

In an April 2011 rating decision, the RO granted service connection for PTSD, effective from December 23, 2010, and denied the claim of whether new and material evidence had been submitted to reopen the previously denied claim for service connection for arteriosclerotic heart disease (claimed as a heart condition).  He was notified of this decision later that same month.  The Veteran filed a NOD in June 2011 as to the effective date for the grant of service connection for his PTSD and the denial of the heart disorder claim.  A SOC was sent to the Veteran on October 26, 2012.  He was informed in the SOC that he must file his appeal within 60 days from the date of the letter or within the remainder, if any, of the one-year period from the date of the letter notifying him of the action that he appealed.  A Substantive Appeal was not received by VA until January 16, 2013, which is not within the noted time limits.  

There are three possible exceptions to the finality rule in this case.  First, the filing limit could be tolled with a timely request for an extension of time to submit a substantive appeal under 38 C.F.R. § 20.302 or an extension of the filing deadline under 38 C.F.R. § 3.109.  However, no timely request for an extension of the filing deadline is of record.

Second, some RO actions may operate as a waiver of the time requirements for filing a substantive appeal.  See Gonzalez-Morales v. Principi, 16 Vet. App. 556, 557 (2003) (holding that a claimant's failure to file a timely substantive appeal from an RO decision does not automatically foreclose an appeal, render a claim final, or deprive the Board of jurisdiction unless there was also an indication that the RO closed the appeal pursuant to 38 C.F.R. § 19.32); see also Percy v. Shinseki, 23 Vet. App. 37 (2009).  However, this exception is not applicable because VA sent the Veteran a letter on October 2, 2013, in which he was told that his Substantive Appeal was not timely.  There is no evidence that the RO formally or informally waived the time requirements for filing a Substantive Appeal.

Finally, the doctrine of equitable tolling has been considered.  The United States Court of Appeals for the Federal Circuit has noted that in order to obtain the benefit of equitable tolling, a claimant must show that the failure to file was the direct result of a mental illness that rendered him or her incapable of rational thought or deliberate decision making, or incapable of handling his or her own affairs or unable to function in society.  See Barrett v. Principi, 363 F.3d 1316 (Fed. Cir. 2004).  The record does not reflect, and there has been no contention, that the Veteran has a disability so severe as to warrant equitable tolling.  As such, the Board finds no basis for equitable tolling of the filing deadline.
In sum, the Board finds that the Veteran did not file a substantive appeal discussing errors of fact or law with regard to the April 2011 rating decision within the appeal period, did not timely request an extension of time to do so, and did not show good cause for failure to timely appeal.  The RO did not waive timely filing of a substantive appeal; and there is no showing of physical and/or mental incapacity to warrant equitable tolling of the filing deadline.  Therefore, the Board must find that the appellant did not perfect a timely appeal, and this appeal must be dismissed.

The Board has considered the Veteran's contentions in reaching a decision in this case.  The Veteran alleged in his November 2013 NOD that VA had lost or mishandled his paper work.  He further asserted in a statement received in March 2015 that his representative filed his Substantive Appeal within the specified time period, but VA failed to process the appeal in a timely manner.  However, the evidence of record contradicts his assertions in this regard.  Indeed, the Veteran's January 16, 2013, Substantive Appeal was received along with a letter from his representative, dated on January 15, 2013, that relayed the Veteran's intention to submit a VA Form 9 (Substantive Appeal) at that time.  The representative's correspondence gives no indication that the Veteran had previously filed a Substantive Appeal as to the April 2011 rating decision.  Moreover, no evidence has been submitted by the Veteran to show that his Substantive Appeal was received by VA prior to January 16, 2013, or that VA mishandled any correspondences submitted as to these claims.  Government employees, to include VA regulars, are presumed to have properly discharged their official duties.  This "presumption of regularity" may only be rebutted by "clear evidence to the contrary."  Schoolman v. West, 12 Vet. App. 307, 310 (1999).  The record contains to indication, other than the Veteran's own assertion, that the Veteran submitted a Substantive Appeal prior to January 16, 2013, or that VA failed to properly "process" his appeal once it was received.  Therefore, the Board finds there is not clear evidence indicating that the filed a Substantive Appeal as to the April 2011 rating decision prior to January 16, 2013.  There 

Although the Board is denying the appeal because it was untimely, the Veteran is free to submit a claim for an  earlier effective date for the grant of service connection for PTSD (on the basis of clear and unmistakable evidence in the April 2011 rating decision), or a claim to reopen the denied claim for service connection for a heart disorder at any time.


ORDER

The appeal as to the issue of timeliness of the Substantive Appeal is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


